Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 08/09//2022, this is a Notice of Allowance, wherein claims 1-20 are currently allowed in the instant application. 
1. It is noted that claims 1, 2, 4-10, 12 and 14-20 have been amended.
                                   Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and amendments dated 08/09/2022 provide the basis for reasons for allowability (see remarks, pages 7-12). 
The prior art of record does not disclose each and every limitation in such a way that would have been obvious to one of ordinary skill in the art to arrive at the claim invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, at least independent claims 1, 16 and 20 are deemed novel and the rejections in previous office action has been withdrawn. 
Dependent claims 2-15 and 17-19 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 16.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2006/0290662 to Houston et al - which is directed to synchronized vibration devices that can provide haptic feedback to a user. A wide variety of actuator types may be employed to provide synchronized vibration, including linear actuators, rotary actuators, rotating eccentric mass actuators, and rocking mass actuators. A controller may send signals to one or more driver circuits for directing operation of the actuators. The controller may provide direction and amplitude control, vibration control, and frequency control to direct the haptic experience. Parameters such as frequency, phase, amplitude, duration, and direction can be programmed or input as different patterns suitable for use in gaming, virtual reality and real-world situations.
US 8,368,641 to Tremblay et al - which is directed to man-machine interface which provides tactile feedback to various sensing body parts is disclosed. The device employs one or more vibrotactile units, where each unit comprises a mass and a mass-moving actuator. As the mass is accelerated by the mass-moving actuator, the entire vibrotactile unit vibrates. Thus, the vibrotactile unit transmits a vibratory stimulus to the sensing body part to which it is affixed. The vibrotactile unit may be used in conjunction with a spatial placement sensing device which measures the spatial placement of a measured body part. A computing device uses the spatial placement of the measured body part to determine the desired vibratory stimulus to be provided by the vibrotactile unit. In this manner, the computing device may control the level of vibratory feedback perceived by the corresponding sensing body part in response to the motion of the measured body part. The sensing body part and the measured body part may be separate or the same body part.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664